—In an action, inter alia., to recover damages for breach of contract, the defendants John Grosso and Jay S. Youngerman appeal, as limited by their brief, from so much of an order of the Supreme *363Court, Westchester County (DiBlasi, J.), entered July 18, 2000, as granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff sustained its initial burden of demonstrating its entitlement to judgment as a matter of law by submitting proof of the existence of the underlying agreements and the failure to make payment in accordance with their terms (see, E.D.S. Sec. Sys. v Allyn, 262 AD2d 351; Capital Circulation Corp. v Gallop Leasing Corp., 248 AD2d 578). In opposition, the appellants failed to raise a triable issue of fact (see, Columbus Trust Co. v Campolo, 110 AD2d 616, affd 66 NY2d 701). The appellants failed to demonstrate, inter alia, that a false statement of fact was made by the plaintiff or that the plaintiff fraudulently concealed information that it was required to disclose. Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.